t c memo united_states tax_court carl j d bauman and margaret a bauman petitioners v commissioner of internal revenue respondent docket nos filed date robert l manley for petitioners linda j wise for respondent memorandum opinion wright judge petitioners move the court for leave so they may file a pair of motions to vacate our decisions in docket nos and background these cases involve petitioner husband's mr bauman investment in a coal mining tax_shelter trial was conducted in date and the court filed its opinion on date the court entered decisions the decisions with respect to both docket nos at issue in these cases on date on that date counsel of record for docket no was robert l manley mr manley and counsel of record for docket no was james p self mr self the clerk of the court served the decision in docket no on mr manley similarly he served the decision in docket no on mr self neither party filed a timely notice of appeal with respect to either decision on date petitioners appealed the decisions to the court_of_appeals for the ninth circuit the commissioner thereafter filed a motion to dismiss petitioners' appeal for lack of jurisdiction contending that the appeal was not timely on date the court_of_appeals granted the commissioner's motion to dismiss for lack of jurisdiction on date for the purpose of creating a second period of appellate review for each decision petitioners filed the two motions now before the court petitioners maintain that they failed to appeal the decisions during the prescribed appeal period because they did not learn that the decisions had been entered until date days after the appeal period 1petitioners also lodged their motions to vacate the decisions at issue in this case had expired specifically petitioners maintain that the u s postal service failed to deliver the decision in docket no that the clerk had served on mr manley they further maintain that mr self failed to inform them that he had been served with the decision in docket no petitioners conclude that their ability to appeal the decisions at issue in this case should not be impaired simply because the u s postal service maintains an erratic delivery service and because mr self was irresponsible in failing to advise them of his receipt of the decision in docket no discussion petitioners desire to file a pair of motions to vacate the decisions of this court in docket nos and their objective is to have the decisions vacated and immediately reentered so that they may file a timely notice of appeal for each decision absent a timely notice of appeal a decision of the court becomes final upon the expiration of days after the decision is entered sec_7481 sec_7483 to be timely a notice of appeal ordinarily must be filed within such 90-day period sec_2petitioners contend that mr self has not been involved in this case since and that he failed to formally withdraw as their counsel of record 3unless otherwise indicated section references are to the internal_revenue_code applicable to the year at issue and rule references are to the tax_court rules_of_practice and procedure however the running of the period to file a notice of appeal is tolled if a party files a timely motion to vacate or revise motion to vacate the decision f_r app p a rule provides that a motion to vacate a decision must be filed within days after the date on which the decision is entered unless the court allows otherwise an untimely motion to vacate a decision may nevertheless be considered if the moving party files a motion for leave to file a motion to vacate the decision but the motion for leave must be filed within the day review period set forth in sec_7483 67_f3d_1489 9th cir affg tcmemo_1992_731 if the court grants the motion for leave the date of finality is extended and the court retains jurisdiction to consider the motion to vacate id otherwise jurisdiction is lacking id whether to grant a taxpayer's motion for leave is within the sound discretion of the court 872_f2d_245 8th cir affg tcmemo_1987_1 petitioners did not file a timely notice of appeal for either decision in these cases similarly they did not file a timely motion to vacate either decision nor did they file a timely motion for leave to file a motion to vacate either decision consequently pursuant to sec_7481 and sec_7483 both decisions became final on date once a decision becomes final the court's jurisdiction to vacate it is restricted to two circumstances 113_f3d_1087 9th cir revg tcmemo_1994_604 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affg 22_tc_13 affd 352_us_1027 first the court may vacate an ostensibly final_decision if it lacked jurisdiction to enter the decision originally 868_f2d_1081 9th cir see also 90_tc_103 69_tc_999 the court may also vacate a final_decision if it was obtained through fraud on the court abatti v commissioner supra see also 511_f2d_929 n 2d cir 464_f2d_368 3d cir petitioners do not allege that the court lacked jurisdiction to enter the decisions at issue in these cases or that the decisions arose from either a fraud on the court or mutual mistake instead petitioners' motions for leave are based 4the court_of_appeals for the fifth circuit has indicated that this court also has jurisdiction to vacate a final_decision which is based on a mutual mistake of fact see 63_f2d_630 5th cir but cf 51_f3d_618 6th cir solely on the equitable consideration that good cause exists for us to vacate the decisions because the u s postal service failed to deliver the decision in docket no that was served on mr manley and because mr self failed to inform them that he had been served with the decision in docket no it is petitioners' contention that they will be severely prejudiced if the court denies their motions for leave because to do so would preclude their opportunity to appeal the decisions petitioners' argument is without merit and must be rejected the clerk of the court properly served the decisions in these cases rule b and both decisions became final on date and we are without jurisdiction to alter their finality it should be noted that while the district courts have in prescribed circumstances been granted authority to vacate a final judgment of which a party failed to receive notice see u s c sec_2107 fed r civ p d fed r app p a there is no similar grant of authority in rule of the federal rules of appellate procedure or in sec_7483 with respect to this court on the contrary rule of the federal rules of appellate procedure provides that rule 5service is complete upon mailing and the court's records indicate that the clerk mailed the decision in docket no by certified mail to mr manley at his correct business address the court's records also indicate that the u s postal service did not return that decision to the clerk of the federal rules of appellate procedure does not apply to review of a decision of this court accordingly petitioners' motions for leave will be denied on the grounds that we lack authority to vacate the decisions at issue in these cases to reflect the foregoing appropriate orders will be issued
